UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2017 Commission File Number: 001-38049 Azul S.A. (Name of Registrant) Edifício Jatobá, 8th floor, Castelo Branco Office Park Avenida Marcos Penteado de Ulhôa Rodrigues, 939 Tamboré, Barueri, São Paulo, SP 06460-040, Brazil. +55 (11)4831 2880 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F x Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes  No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes  No x Azul Announces Repurchase of up to 700,000 Shares Shares will be distributed to Azul executives over the next 18 months in accordance with Azul’s Restricted Shares Units Plan São Paulo, July 5, 2017 – Azul S.A., “Azul”, (B3:AZUL4, NYSE:AZUL), in accordance with CVM instruction 358, announces to the market the approval of the repurchase of up to 700,000 preferred shares issued by the Company during an Extraordinary Shareholders’ Meeting held on July 5, 2017, as described in Annex I. The shares will be used to comply with the Restricted Share Units Plan, approved by the Company’s Extraordinary Shareholders’ Meeting held on June 30, 2014, and with any other long-term incentive plans approved by Shareholders’ Meetings of the Company. The repurchase of shares will take place over a period of 18 months, starting on July 5, 2017 and ending on January 5, 2019. About Azul Azul (B3:AZUL4, NYSE:AZUL), the largest airline in Brazil by number of cities served, offers 792 daily flights to 104 destinations. With a fleet of 122 aircraft and more than 10,000 crewmembers, the Company has a network of 201 non-stop routes as of March 31, 2017.Among other awards, Azul was named the third best airline in the world by TripAdvisor Travelers' Choice in 2017, the best low cost carrier in South America for the seventh consecutive year by Skytrax in 2017, and the world's most on-time low-cost airline in 2015 by the Official Airline Guide (OAG). For more information visit www.voeazul.com.br/ir. Contacts: Investor Relations Tel: +55 11 4831 2880 invest@voeazul.com.br Media Relations Tel: +55 11 4831 1245 imprensa@voeazul.com.br ANNEX I – INFORMATION INDICATED IN ANNEX 20-B OF ICVM 481/09 IN RELATION TO THE TRADING OF SHARES ISSUED BY THE COMPAN Y The Company, pursuant to CVM Instruction No.481/2009, as amended, presents below the information set forth in Annex 20-B regarding the trading of shares issued by the Company. 1. Justify and detail the purpose and economic effects expected from the transaction; The purpose of the Repurchase Plan approved by the Extraordinary Shareholders’ Meeting to be held on July 5, 2017, is to meet a portion of the obligations assumed by the Company under the Restricted Shares Plan, approved by the Extraordinary Shareholders’ Meeting of the Company held on June 30, 2014 (“Restricted Shares Plan”), and under any other long term incentive plans previously approved by the Shareholders’ Meeting (“Repurchase Plan”). 2. Inform the number of (i)outstanding shares and (ii)shares already held in treasury; The Company has 928,965,058 common shares, 305,757,770 outstanding preferred shares, and no treasury shares. 3. Inform the number of shares that may be purchased or sold; Under the Repurchase Plan, the Company may purchase up to seven hundred thousand (700,000) preferred shares issued by the Company, representing approximately 0.23% of outstanding preferred shares in the market, traded at the B3 S.A. – BRASIL, BOLSA, BALCÃO s (“ B3 ”) under Ticker symbol “AZUL4.” 4. Describe the main characteristics of the derivative instruments that the company may use, if any; Not applicable, as the Company will not use derivative instruments under the Repurchase Plan. 5. Describe any voting agreements or instructions, if any, between the company and the counterparties of the transaction; Not applicable, as repurchases will be made at B3 and counterparties are not known. 6. In the event transactions are conducted outside organized securities markets, inform: a. The maximum (minimum) purchase price (selling price ) per share; and Not applicable, as purchase transactions will be conducted at B3, at market prices. b. as applicable, inform the reasons that justify transaction prices that are more than ten per cent (10%) higher than the average purchase trading price or more than ten per cent (10%) lower than the average selling trading price, weighted by the number of shares, in the ten (10) previous trading sessions; Not applicable, as purchase transactions will be conducted at B3, at market prices. 7. Inform the impacts the trading will have on share control or management structure of the company, if any; Not applicable, as Azul’s share control and management structure will not be affected. 8. Identify counterparties, if known, and, in the event of related parties, as defined by the relevant accounting rules, provide the information required by Article 8 of this Instruction; Not applicable, as repurchases will be conducted at B3 and counterparties are not known. 9. Inform the use of proceeds, as applicable; The Company will not earn proceeds as, in theory, the purchased shares will be held in treasury to meet the obligations under the Restricted Shares Plan. In the event the shares are used under other long term incentive plans involving the exercise of stock options, we will make the relevant assessment and inform the use of proceeds. 10. Indicate the final term for the settlement of the authorized transactions; Purchases under the Repurchase Program may be made within eighteen (18) months from July 5, 2017 to January 5, 2019. 11. Identify the institutions that will act as intermediaries, if any; The institutions that will act as intermediaries in the transaction shall be hired in due course. 12. Specify the funds available to be used, pursuant to Article 7, paragraph 1, of CVM Instruction No.567, dated September 17, 2015. According to the most recent financial information of the Company for the three months ended March 31, 2017, the Company has funds available to give effect to the Repurchase Plan, in the amount of one billion, two hundred and fifty million, five hundred and eighty five thousand, seven hundred and thirty two Reais and sixty two cents (R$1,250,585,732.62). Moreover, the Company can use the balance of accumulated earnings for the period, as recorded in the financial information of the Company to be disclosed during the Repurchase Plan. The effective repurchase of the total number of shares set forth in the Repurchase Plan depends on the funds available at the time of the purchase of shares, pursuant to Article 7 of CVM Instruction No.567, dated September 17, 2015. 13. Specify the reasons why the members of the board of directors are confident that the repurchase of shares will not affect the fulfillment of the obligations assumed with creditors or the payment of mandatory, fixed or minimum dividends. The amount to be used in the event of a repurchase of all shares under the Repurchase Plan would correspond to approximately sixteen million, five hundred ninety-four thousand and thirty-eight Reais (R$16,594,038.00), considering the weighted average of the trading price per share in the last 30 days (as of June 19, 2017). As this amount represents a small percentage in the history of cash of the Company and considering the general assessment made by management regarding the financial condition of the Company, the members of the board of directors are confident that the repurchase of shares (i)will not affect the fulfillment of the obligations assumed with creditors or the payment of mandatory dividends; and (ii)is required to meet the obligations assumed by the Company under the Restricted Shares Plan. Moreover, the amount that may be used under the Repurchase Plan represents only 1.33% of the Company’s available funds. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 5, 2017 Azul S.A. By: /s/ John Rodgerson Name: John Rodgerson Title: Chief Financial Officer
